Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court erred in denying plaintiffs motion to strike the affirmative defenses and counterclaim and for summary judgment against defendants David G. Schlosser & Associates, Inc., David G. Schlosser, Pike Company, Inc., and Pittsford Tree and Landscape, Inc. Plaintiff met its initial burden, and the opposing affidavits contain only conclusory allegations of oral representations by plaintiffs employees rather than detailed factual allegations establishing that plaintiff waived its right to foreclose (see, City of New York v Grosfeld Realty Co., 173 AD2d 436; Flintkote Co. v Bert Bar Holding Corp., 114 AD2d 400; New York State Urban Dev. Corp. v Garvey Brownstone Houses, 98 AD2d 767). (Appeal from Order of Supreme Court, Monroe County, Calvaruso, J.—Summary Judgment.) Present—Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.